TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00129-CV



                                 Daniel I. DeSilva, Appellant

                                                 v.

                     Smith & Newman Enterprises, Ltd., Co., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
       NO. D-1-GN-05-003256, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties to this appeal have filed a Joint Motion to Dismiss Pursuant to Settlement.

We grant their motion and dismiss this appeal.




                                             G. Alan Waldrop, Justice

Before Justices Puryear, Pemberton and Waldrop

Dismissed on Joint Motion

Filed: April 25, 2007